                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND



JANE DOE, Individually And In Her Official Capacity       *
And All Others Known Or Unkown Past, Present And
Future Students At MD UMES And Or Any Other MD            *
HBCUs Of The University Of Maryland System Who
Have Been, Currently And/Or Possible Victims Of           *
Direct Race, Sex, Age, Gender And Other Acts Of
Discrimination & Biases
EMAIL: Psychdotor101@Gmail.Com                            *

JANE DOE A/K/A BERRI A. WELLS                             *
7414 Riverhill Rd.
Oxon Hill, Maryland 20745
(301) 905-7160
Email: ABETTERCOACH@GMAIL.COM

BERRI A. WELLS
7414 Riverhill Rd.
Oxon Hill, MD 20745
(301) 905-7160
                   Plaintiffs,
                                                              Civil Action No. _______________
              v.

STATE OF MARYLAND
Larry Hogan Governor
100 State Circle
Annapolis, Maryland 21401-1925

STATE OF MARYLAND
Maryland General Assembly/MD House Speaker – Hon.
Adrienne A. Jones, And All Other Members Known Or
Unknown,
90 State Circle
Annapolis, MD 21401-1925

UNIVERSITY OF MD COLLEGE PARK,
UNIVERSITY SYSTEM OF MARYLAND
Hon. Wallace Loh, President and/or Successor Darryll J.
Pines
1101 Main Administration Bldg,
College Park, MD 20742
UNIVERSITY OF MARYLAND-COLLEGE
PARK,UNIVERSITY SYSTEM OF MARYLAND
Attn: Board Of Regents And Board Of Trustees
1101 Main Administration Bldg.
College Park, MD 20742

MARYLAND HIGHER EDUCATION COMMISSION
MD ATTORNEY GENERAL, CONSUMER
PROTECTION DIVISION
200 St. Paul St.
Baltimore, MD 21202

ASSOCIATE DIRECTOR OF CAREER AND
WORKFORCE EDUCATION, MARYLAND HIGHER
EDUCATION COMMISSION
6 N. Liberty Street, 10th Floor
Baltimore, MD 21201

OFFICE OF THE SECRETARY,
MARYLAND STATE DEPARTMENT OF
EDUCATION,
200 West Baltimore Street
Baltimore, MD 21201-2595

STATE OF MARYLAND
University Of Maryland College Park Office Of The
General Counsel
2117 Seneca Bldg.
College Park, MD 20742

UNIVERSITY OF MARYLAND-COLLEGE PARK,
Office Of Civil Rights & Sexual Misconduct,
3101 Susquehanna Hall
4200 Lehigh Rd.
College Park, MD 20742

UNIVERSITY OF MD-COLLEGE PARK
Ombudsman Officer, Hon. Mark A. Shayman
2117 Seneca Bldg.
College Park, MD 20742

OFFICE OF THE PRESIDET-UMES/MD HBCU Dr.
Heidi M. Anderson, President
11868 College Backbone Rd.
Princess Anne, MD 21853-1299



                                              2
DR. PRINCE ATTOH
Program Director, Instructor, Student-Advisor,
UMES/MD HBCU
11868 College Backbone Rd.
Princess Anne, MD 21853-1299

MS. CHERYL DUFFY
Registrar, UMES/MD HBCU
11868 College Backbone Rd.
Princess Anne, MD 21853-1299

DR. LAKEISHA HARRIS,
Interim Dean-Graduate School, UMES/MD HBCU
11868 College Backbone Rd.
Princess Anne, MD 21853-1299

JASON CASEARES,
Dir., UMES/MD Office Of Institutional Equity &
Compliance
11868 College Backbone Rd.
Princess Anne, MD 21853-1299

DR. JOYCE BELL
Interim Chair-DSS, UMES/MD HBCU
11868 College Backbone Rd.
Princess Anne, MD 21853-1299

DR. MARSHALL STEVENSON,
Dean, UMES/MD HBCU
11868 College Backbone Rd.
Princess Anne, MD 21853-1299

DR. BOYD
UMES/MD HBCU
11868 College Backbone Rd.,
Princess Anne, MD 21853-1299

STATE OF MARYLAND
State Treasurer, Nancy Kopp
80 Calvert Street, Room 109
Annapolis, MD 21401

DEPARTMENT OF BUDGET & MANAGEMENT,
CENTRAL COLLECTIONS UNIT
300 W. Preston Street



                                                 3
Baltimore, MD 21201

U.S. ATTORNEY AND U.S. ATTORNEY GENERAL
& OFFICES
36 S. Charles St., Baltimore, MD 21201

U.S. DEPARTMENT OF EDUCATION, OFFICE FOR
CIVIL RIGHTS
400 Maryland Avenue, S.W.
Washington, D.C. 20202-1100

OFFICE OF CIVIL RIGHTS, PHILADELPHIA
OFFICE,
U.S. Department of Education
100 Penn Square East, Suite 515
Philadelphia, PA 19107-3323

MIDDLE STATES COMMISSION ON HIGHER
EDUCATION
Attn: Hon. Dr. Heather Perfetti, President Elect 3524
Market Street, Suite 2 West,
Philadelphia, PA 19104

       Defendants.

                     *    *     *      *      *         *   *   *   *      *     *      *
                                    NOTICE OF REMOVAL

        The State of Maryland Defendants, by their undersigned counsel, hereby gives

 notice, pursuant to 28 U.S.C. 1441 and 1446, of the removal of this action from the Circuit

 Court for Somerset County, Maryland to the United States District Court for the District

 of Maryland, Northern Division.

        The State of Maryland Defendants include, and this Notice of Removal is filed on

 behalf of, the State of Maryland and the following Maryland State agencies and officers

 named in the caption of the Complaint:

               STATE OF MARYLAND
               Larry Hogan Governor



                                                  4
      STATE OF MARYLAND
      Maryland General Assembly/MD House Speaker – Hon. Adrienne A. Jones,
      And All Other Members Known Or Unknown,

      UNIVERSITY OF MD COLLEGE PARK, UNIVERSITY SYSTEM OF
      MARYLAND
      Hon. Wallace Loh, President and/or Successor Darryll J. Pines

      UNIVERSITY OF MARYLAND-COLLEGE PARK, UNIVERSITY
      SYSTEM OF MARYLAND
      Attn: Board Of Regents And Board Of Trustees

      MARYLAND HIGHER EDUCATION COMMISSION
      MD ATTORNEY GENERAL, CONSUMER PROTECTION DIVISION

      ASSOCIATE DIRECTOR OF CAREER AND WORKFORCE
      EDUCATION, MARYLAND HIGHER EDUCATION COMMISSION

      OFFICE OF THE SECRETARY,
      MARYLAND STATE DEPARTMENT OF EDUCATION,

      STATE OF MARYLAND
      University Of Maryland College Park Office Of The General Counsel

      UNIVERSITY OF MARYLAND-COLLEGE PARK,
      Office Of Civil Rights & Sexual Misconduct,

      UNIVERSITY OF MD-COLLEGE PARK
      Ombudsman Officer, Hon. Mark A. Shayman

      OFFICE OF THE PRESIDET-UMES/MD HBCU Dr. Heidi M. Anderson,
      President

      STATE OF MARYLAND
      State Treasurer, Nancy Kopp

      DEPARTMENT OF BUDGET & MANAGEMENT, CENTRAL
      COLLECTIONS UNIT



The grounds for removal are as follows:




                                     5
        1.     Plaintiff filed a four (4) count Complaint (the “Complaint”) in the Circuit Court for

Somerset County, Maryland on June 23, 2020. Copies of the Summons received by the State of

Maryland Defendants are attached as Exhibit 1, the Complaint as Exhibit 2, and the Case

Information Sheet as Exhibit 3.

        2.     Plaintiff asserts both federal and state law causes of action. In Count One, Plaintiff

asserts federal claims arising under: the Civil Rights Act of 1866; the Civil Rights Act of 1964;

the Age Discrimination Act of 1975; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42

U.S.C. § 1986; Title VI of the Civil Rights Act of 1964; Title IX of the Educational Amendments

of 1972; and violations of the 5th, 8th, and 14th Amendments to the United States Constitution. See

Complaint ¶¶ 1, 4. Count One also contains claims arising under state law. See id. In Counts

Two through Four, Plaintiff asserts various state law causes of action.

        2.     Under 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.” Therefore,

this Court has original jurisdiction over the federal causes of action asserted in Count One. The

Court has supplemental jurisdiction over the state law causes of action pursuant to 28 U.S.C. §

1367.

        3.     Because this Court has original jurisdiction under 28 U.S.C. §§ 1331, this action

may be removed to this Court pursuant to 28 U.S.C. 1441(a).

        4.     Removal is timely under 28 U.S.C. §1446(b)(2).              The State of Maryland

Defendants were served, via service on the Attorney General of Maryland, on June 29, 2020.

Therefore, the deadline for removal is July 29, 2020. See 28 U.S.C. § 1446(b)(1). Undersigned

counsel is unaware of any of the other named defendants, including the individual defendants,

having been served to date.




                                                  6
         5.     Pursuant to Local Rule 103.5, true and legible copies of all process, pleadings,

documents and orders which have been served upon the Defendants are filed with this Notice of

Removal. See Exhibits 1-3. Moreover, as no other pleadings have been filed in the Circuit Court

for Somerset County, this Notice of Removal shall constitute certification, pursuant to Local Rule

103.5, that all papers filed with the Circuit Court for Somerset County have now been filed in this

Court.

         6.     Defendant will promptly file a copy of this notice with the Clerk of the Circuit

Court of Somerset County, as required by 28 U.S.C. §1446(d).

         WHEREFORE, based on the foregoing, the State of Maryland Defendants

respectfully request that this Court accept its Notice of Removal, and accept jurisdiction

over and docket this action in this Court.



                                                    Respectfully submitted,

                                                    BRIAN E. FROSH
                                                    Attorney General of Maryland

                                                    /s/ Raymond R. Mulera
                                                    ___________________________
                                                    RAYMOND R. MULERA
                                                    Assistant Attorney General

                                                    Office of the Attorney General
                                                    200 Saint Paul Place, 17th Floor
                                                    Baltimore, Maryland 21202
                                                    rmulera@oag.state.md.us
                                                    (410) 576-7053
                                                    (410) 576-6437 (facsimile)

July 29, 2020                                       Attorneys for the State of
                                                    Maryland Defendants



                                                7
                             CERTIFICATE OF SERVICE

      I certify that, on this 29 th day of July, 2020 the foregoing was served by CM/ECF

on all registered CMF users and by first-class mail on the following:

                    Berri A. Wells
                    7414 Riverhill Rd.
                    Oxon Hill, Maryland 20745
                    (301) 905-7160

                    Robert K. Hur
                    U.S. Attorney for the District of Maryland
                    36 S. Charles St.
                    Baltimore, MD 21201

                    U.S. DEPARTMENT OF                 EDUCATION,
                    OFFICE FOR CIVIL RIGHTS
                    400 Maryland Avenue, S.W.
                    Washington, D.C. 20202-1100

                    OFFICE OF CIVIL RIGHTS, PHILADELPHIA
                    OFFICE,
                    U.S. Department of Education
                    100 Penn Square East, Suite 515
                    Philadelphia, PA 19107-3323

                    Tim McCormack
                    Ballard Spahr
                    300 East Lombard Street
                    18th Floor
                    Baltimore, Maryland 21202
                    Attorney for MIDDLE STATES COMMISSION
                    ON HIGHER EDUCATION



                                                 /s/ Raymond R. Mulera
                                                 ________________________
                                                 Raymond R. Mulera



                                             8
